A la moción de la apelada sobre desestimación del recurso alegando como único fundamento que la apelación es frívola y apareciendo que la cuestión levantada y resuelta por la corte inferior es una que pone en tela de juicio la jurisdicción de la Corte Municipal de San Juan, Sección Segunda, que fué la que entendió en el *1082procedimiento de desahucio seguido por la apelada contra el apelante, y no pudiendo sostenerse a primera vista la frivolidad de la cuestión suscitada, la que va a los méritos del caso y es el nervio del recurso de certiorari que es ob-jeto de esta apelación, cuestión que además podemos consi-derar ampliamente dentro del mismo recurso, se declara sin lugar la moción.
El Juez Asociado Sr. Hutchison no intervino en la reso-lución de este caso.